18-1726
     Abdur v. Garland
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 271 630
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOHN M. WALKER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   RAHIM ABDUR, AKA ABDUR RAHIM,
14            Petitioner,
15
16                      v.                                      18-1726
17                                                              NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23
24   FOR PETITIONER:                    Khagendra Gharti-Chhetry, Esq.,
25                                      New York, NY.
26

     * Pursuant to Fed. R. App. P. 43(c)(2), Merrick B. Garland is automatically
     substituted for former Attorney General William P. Barr.
 1   FOR RESPONDENT:                   Joseph H. Hunt, Assistant Attorney
 2                                     General; Russell J. E. Verby,
 3                                     Senior Litigation Counsel; John D.
 4                                     Williams, Trial Attorney, Office
 5                                     of Immigration Litigation, United
 6                                     States Department of Justice,
 7                                     Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner      Rahim    Abdur,     a   native   and    citizen      of

13   Bangladesh, seeks review of a May 9, 2018 decision of the BIA

14   affirming a June 6, 2017 decision of an Immigration Judge

15   (“IJ”) denying Abdur’s application for asylum, withholding of

16   removal, and relief under the Convention Against Torture

17   (“CAT”).     In re Rahim Abdur, No. A 206 271 630 (B.I.A. May 9,

18   2018), aff’g No. A 206 271 630 (Immig. Ct. N.Y. City June 6,

19   2017).       We   assume    the    parties’   familiarity        with   the

20   underlying facts and procedural history.

21       We have reviewed both the IJ’s and BIA’s decisions “for

22   the sake of completeness.”           Wangchuck v. Dep’t of Homeland

23   Sec., 448 F.3d 524, 528 (2d Cir. 2006).               The applicable

24   standards    of   review    are   well-established.        See    8 U.S.C.

25   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76
                                  2
 1   (2d Cir. 2018) (reviewing adverse credibility determination

 2   under a substantial evidence standard).          The trier of fact

 3   may   base   its   credibility   determination   on,   among   other

 4   things, “the consistency between the applicant’s or witness’s

 5   written and oral statements . . . the internal consistency of

 6   each such statement, the consistency of such statements with

 7   other evidence of record . . . or any other relevant factor.”

 8   8 U.S.C. § 1158(b)(1)(B)(iii).        “We defer . . . to an IJ’s

9    credibility determination unless . . . it is plain that no

10   reasonable fact-finder could make such an adverse credibility

11   ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

12   2008); accord Hong Fei Gao, 891 F.3d at 76.

13         On review, we conclude that substantial evidence supports

14   the agency’s adverse credibility determination.         The agency

15   reasonably     relied   on   inconsistencies      between   Abdur’s

16   statements at his credible fear interview and his subsequent

17   application and testimony in making its adverse credibility

18   finding.     Although “adverse credibility determinations based

19   on ‘discrepancies’ with a credible fear interview should be

20   examined with care,” if the interview record “displays the

21   hallmarks of reliability, it appropriately can be considered


                                       3
 1   in assessing an alien’s credibility.”           Ming Zhang v. Holder,

 2   585 F.3d 715, 725 (2d Cir. 2009) (citing Ramsameachire v.

 3   Ashcroft, 357 F.3d 169, 180 (2d Cir. 2004)).               “Hallmarks of

 4   reliability” include whether the interview record includes a

 5   typewritten list of questions and answers, whether the record

 6   demonstrates that the applicant understood the questions and

 7   reflects questions about past harm or fear of future harm,

 8   and whether it was conducted with an interpreter.              Id.

 9          The   record   of   Abdur’s   credible      fear   interview    was

10   sufficiently reliable.       The “hallmarks of reliability” listed

11   in Ming Zhang are present here: the interview was conducted

12   in Bengali with an interpreter; it is memorialized in a

13   question-and-answer format; the questions posed were designed

14   to elicit details of an asylum claim; and Abdur’s responses

15   indicated that he generally understood the questions posed to

16   him.    See id.

17          Abdur argues that the record is not reliable because he

18   did not understand the questions posed               and that he was

19   confused, stressed, and reluctant to open up to officials

20   because he was a victim of human rights abuses.                   At the

21   interview,     however,    Abdur   stated   that    he    understood   the


                                          4
 1   interpreter. Further, the interview record does not reflect

 2   that he was reluctant to reveal information, and the asylum

 3   officer   informed    him   that    what     he    said     would    be   kept

 4   confidential.        Moreover,     although       Abdur     gave    confusing

 5   responses, the agency was not required to interpret these

 6   responses as reflecting a lack of comprehension rather than

 7   as an indication that he was fabricating a claim.                   See Siewe

 8   v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“[W]here there

 9   are two permissible views of the evidence, the fact finder’s

10   choice    between    them   cannot      be        clearly    erroneous.”).

11   Additionally, Abdur did not challenge the asylum officer’s

12   summary of his statements at the end of the interview or pose

13   any questions about the summary when asked. Finally, at the

14   hearing, his counsel did not object when the IJ admitted the

15   interview record into evidence.

16       Because the agency was entitled to rely on the interview

17   record, substantial evidence supports its adverse credibility

18   determination based on the inconsistencies between Abdur’s

19   initial statements in the interview and his subsequent claim.

20   See 8 U.S.C. § 1158(b)(1)(B)(iii).            First, at the interview

21   Abdur stated that he received threatening calls but was


                                         5
 1   otherwise not harmed.                 In his application and testimony,

 2   however, he alleged that he was the subject of two assaults

 3   by members of a rival political party.                  Second, during the

 4   interview, Abdur stated that he had not been harmed or

 5   threatened before January 9, 2012. In his application and

 6   testimony, however, he identified the first assault as having

 7   occurred in December 2011.                 Third, Abdur’s testimony was

 8   inconsistent      with     his    credible      fear   interview         regarding

 9   whether he sought assistance from the police.                  The IJ was not

10   required    to    accept     Abdur’s      explanation       that   he     did   not

11   understand the interview questions, because Abdur stated

12   during the interview that he understood the interpreter.                        See

13   Majidi     v.    Gonzales,       430     F.3d   77,    80    (2d       Cir.   2005)

14   (“A petitioner       must        do     more    than   offer       a     plausible

15   explanation for his inconsistent statements to secure relief;

16   he must demonstrate that a reasonable fact-finder would be

17   compelled to credit his testimony.” (internal quotation marks

18   and   citations     omitted)).            These    inconsistencies            relate

19   directly to the alleged incidents of past persecution and

20   thus provide substantial evidence for the adverse credibility

21   determination.      See Xian Tuan Ye v. Dep’t of Homeland Sec.,


                                               6
 1   446 F.3d 289, 295 (2d Cir. 2006) (holding that “a material

 2   inconsistency in an aspect of [the applicant]’s story that

 3   served as an example of the very persecution from which he

 4   sought   asylum”    can    provide    substantial     evidence   for    an

 5   adverse credibility ruling (quoting Majidi, 430 F.3d at 80)).

 6         Finally, the agency reasonably determined that Abdur did

 7   not rehabilitate his credibility with reliable corroborating

 8   evidence.    See Biao Yang v. Gonzales, 496 F.3d 268, 273

 9   (2d Cir. 2007) (“An applicant’s failure to corroborate his

10   . . . testimony may bear on credibility, because the absence

11   of corroboration in general makes an applicant unable to

12   rehabilitate testimony that has already been called into

13   question.”).      The IJ did not err in giving diminished weight

14   to affidavits and letters presented by Abdur from individuals

15   in Bangladesh who were not subject to cross-examination.               See

16   Y.C. v. Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013) (holding

17   that “[w]e generally defer to the agency’s evaluation of the

18   weight to be afforded an applicant’s documentary evidence”

19   and   upholding    BIA’s   decision      not   to   credit   letter   from

20   applicant’s spouse); Matter of H-L-H- & Z-Y-Z-, 25 I. & N.

21   Dec. 209, 215 (B.I.A. 2010) (giving diminished weight to


                                          7
 1   letters from friends and relatives because they were from

 2   interested persons not subject to cross-examination), rev’d

 3   on other grounds by Hui Lin Huang v. Holder, 677 F.3d 130

 4   (2d Cir. 2012).

 5       In light of the inconsistencies relating to Abdur’s

 6   alleged instances of past persecution and the lack of reliable

 7   corroboration, we conclude that substantial evidence supports

 8   the agency’s adverse credibility determination.   See Xiu Xia

 9   Lin, 534 F.3d at 167.      Because they all rest on the same

10   factual predicate, the adverse credibility determination is

11   dispositive of Abdur’s requests for asylum, withholding of

12   removal, and CAT relief.   See Paul v. Gonzales, 444 F.3d 148,

13   156–57 (2d Cir. 2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.   All pending motions and applications are DENIED and

16   stays VACATED.

17                                FOR THE COURT:
18                                Catherine O’Hagan Wolfe,
19                                Clerk of Court




                                    8